787



    OFFICE OFTHEAmORNEY            GENERALOFTEXAS
                          AUSTIN




            Opinion Ro.
            Be? Whether or not the ouun~-@&err       is au-




                                         Oouatr roqued-
                                           to whether or
                                         tlfied  oepler
                                          lo tn hlo oftioe,
                                   ot he haa authority
                                   f dolaaJred birth mr-
                                   or @btaining suoh
                                          J the c6th




        &gsie     4479, ?emonSs~annotatd     Qivll statute8,
tile8 Ju to Ma, dealiarJ~   wltk~!.trL 8tatirtlorw,.doe#
aot expremly provide for the ~sraanoe by the OoItIIbf
olerk~ef oertlfied oopier gi vital statirtlbr reocxdm on
.?l.l*
     ie his oiiioe.    The ierw.noe o?~ oortlfied oopier sf
delayed birth and death oertifio&w       is ineluded.
                                                              788



Hon. John F. Hawley, page 2

        On the other hand, there 18 no express prohlbf-
tlon oontalned in the statute againat the laeuan~e of
auoh certificatea by the county olerk.

          Artlole 1945, Revised Civil Statutes, 1925, pro-
videe :
        "The clerk ehall keep suoh other dookets,
    books and Indexes as may be required by law;
    and all books, reoords end filed paper8 belong-
    ing to the offloe of oounty olerks shall at all
    reasonable time8 be open to the inepeotion and
    exemlnatlon of any oitizen, tihoshall hare the
    right to meke ooplee of the 8ame.a
        It has been held that under the above quoted
statute that where a TeXa8 oitizen desires to m8ke OOpie8
of reoords in the county clerk's offlae under olroumstanoes
entirely reasonable end the oounty olerk refuse8 to allow
making of oopiee, there being no disoretion on pert of
olerk, the oltlzen la entitled to mendsmua ordering the
county clerk to permit making of oople8.
    TOBIN VB. StUGGS, 107 S.W.   (2d) 677.
        Although we are oonoerned with “oertlfisd oopie8y
of reaords in the ofiioe of the oounty clerk, not the
right of a oitizen to make oopiss of these recOrd8, we
feel that the opinion hna some bearing on the situat%on
at hand and we quote from the TOBIN VII.SKAMtS oa84 olted,
dupra,'ae follows:
        *The offLoe of oounty clerk was not oreated,
    aor Is it malntalned, for the private gain of
    pOr8on8 ocoupying It from time to time, nor for
    the purpose of rairringrevenuee, exoept aa fee8



    euoh reasonable rule6 and regulations as may be
    Imposed, in good faith, by the alerk."
        Artiols~39300,Revised a;$~11Statutes, 1925, under
*fee8 of offloe* of oounty olerk provider, in part:
                                                                      789


Hon. John F. Hawley, pa,age
                          3


        *Eaoh oertlfloate to any faot or faOt8 eon-
     t*ined in the reOOrd8 of hia offioe, with Oer-
     tlfloate and seal, when not otherwise provfdsd
     for * * + $ .6o.w
        Under the above quoted artiole it i8 our OPti-
ion that lndireotly or by implioation the L4&8l*tur4
hae oonferred upon th4 oo~ntp olerk blanket authority
t0 issue aertifioate8 of faot and 04rtifl4d OoP148 of
raots oontained in the reaord8 O? hi8 OfffO8 in retuxn
for a 8tipUlated foe. It must be borne in mind that
the office of the Oounty clerk 18 a purely publi0 OffiO4,
*B pointed out in TQBIR ~8, mm,     8Upra, that it ex-
iat8 pr%asrily for the publie gonvenieno8, and that the
aitizen.~of Texas have aooes8 to it8 reoord8 and may
make their own coPlee of suoh reoord8 without hindrance
from the olerk.
        Reoognlelng Art1014 3930, 8upra a8 oonferring
UPGn the Oounty clerk the authority to i88ue oatlfloate8
of faot and oertl?lct$oogler generally, it 18 n*cre88ar~
to look to the partioulm atatute or statute8 involved t4
determine whether or not the Legirlature ha8 abro&*t*d
or modified In any respeot thi8 authority Of the OountT
clerk whioh Is 80 olose)y allied dth publio neoessity
and oonvenienoo..
          We shall not trace the leglslatlV8 history of AX+
tiole 4477, Vernon*s Annotated cfyll Statuter, 1x1r4speOt
to *Vital   Stati8tios*, but will 8il8P1jr
                                         quote those perti-
nent pxe~lsions of the present law whioh hare a dir*Ot
bearing UpOn the duties and fIltl&iOn8Of th8 OoUntY clerk.
Article M77, supra, as origballr enaotbd      Or ~bmwant-
ly modified has never authoriaed the oounty 01-k to L88u4
oertirirdoopieoor vital stati8tiO8 reoord8.
        Rule   %a,   seation   3 OS Artiole   0477,   diyfie@   the
state into Primary Registration Distriot8 ss folloW8:
       "lEaohJustice of the peaa pxeoinot and 4aeh
     inoorporatedtown of 2,300 or more popul*tiOn,
    aoooxding to the United State8 gsneU8, shall oon-
    atitute a Primary Reg5,etratfonDiEtriOt, ProvCded
    the Btate Board ~ofgealth may oombino twu or mope
    Reglstrstion Distriats, or may dlvld4 a m-Y
                                                           790


Hon. John P. Hawley, page 4

     Regletratlon Distriot into two or more part8,
     so as to ?aoilltate registration, and In cities
     of 2,600 or more, aooordlng to the last United
     State8 Geneus Report, where birth8 and death8
     are registered in aooordanoe with a City Ordi-
     nanoo not in conillct with this Aot, the Oily
     Clerk shall be the Local Registrar of Birth8
     and Deaths.
       "It Is hereby deolared to be the duty of th4
     Suetioe of the Peace in the Justice of the
     Peaoe Preoinct, and the Olty Clerk or Oity Sea-
     retary in the olty of 2,500 or more popuratlon,
     to seoure a oomplete reoord of eaoh birth and
     death that ocours within their re8peotlre Iur-
     isdictions, and is required by thir Aat.
       Rule Ula, Artiole 4477, supra, provider, in part!
       eBlank8 and Regi8tration Borm8. That the
     State Departmentof Health eh4ll     prepare, print
     and 8upl.yto all registrars   all blank8 and
     forms used in registxring;,reoording,    and pro-
     serving the returns, or in otherwlee oarrying
     out the purpose8 of thle Aot, aad eaoh oltq and
     inoorporated town shall print and supply its
     looal regiotrar, and eaoh county shall priat
     and 8Upp17 the County clerk with permanent reo-
     or6 bookrr,ln form approved by the State Beg-
     ietrar, for the reoomling o? all blrtis aad
     death8 ooourring within their re8peatfYe jI.Wi8-
     diotions. + * * Y? any person desire6 a tram
     saript of any record In aooordanae herewith,
     the State Registrar shall furnish t&ha 8-4     upon
     applioatlon, together with a oertl?loate that it
     Is a true copy of suoh reoord, as iiled in hi8
     a??loe;  and for his service8  in 80 furnishing
     euoh tran8bript  and a4rtifioate he 8hall be en-
     titled to a Sea of Ten (10) aante per ?oli4#
     PiSty (SO) Cents per hour or fraotion Of an'.'
     hour neoeabarily oonsumod in making suoh Cran-
      script, and $0 a fee o? mnty-five      (28) Gent8
      for the oertifioate whioh fee8 shall be paid by
      the ap lloant; provided, that before the is8U-
      anoe o%-any euoh traneoript, the R4gi8tr8r
lion.   John F.    Xiwley,      pace      5



        shall be 6stisfied that the lrpliaant la prop-
        erly entiflstlthereto,&ml that it is to be
        used orry ior lehgitlwAtopurpo866b

          "Aridprovided further that any oltle~a of
        th6 stat6 Oi 93X236Wi6hi w to f 116 th6 rO6OrB.
        of   My birth or d6ath, net                   &?Z6YfOU817 SO@-
        terd,     lpay nubzlt to the PrObat Court in th.
        00uaty Wh6r6 th6 birth Or d6rrth       ocourmd,   6
        rsoord    of t&t blxth Or d66th writha on th.
        8dOpt6d fOrrrUOf birth ai3dd6tIth06rtm86k8.
        Th6 oatitioat6 63811 b6 rub8tantlat6d by th6
        atfldavlt    Of th6 56diOnl attrnd6nt v686Rt        It
        th6 t&l6 Oi th6 birth, OS ia 0666 Of derth,
        th6 affiderif Ot the phySiCi6~1186t %R 8ttMd-
        awe upon ths deosased, OT th6 undsrt6krr who
        burird th6bCdy.       Whsn th6 aitidnvit     Of th6
        nmlical attmdant or undertaker'oaanotbo H-
        6W6d,     th6 OdrtifiWtt6 6h6ll b6 8UpFOPt6d by
        the artldavit or 80188paron who won aogttdat-
        6d With th6 f6at8 8urXOwlding       th4b birth: 02
        d68th, 6t th6 CinU th6 b1rW.t Ol’ dra$h OCOUlT6d.
        with    8 86ooad     6ifidaYit           Of   66D8 PafllOd         l&O   $8
        lo Cunint6d th6
                with                     i6Ot8        8UrrOUUdin$ the biroh
        or   death.   6nd I&O      i6     not     related       to   the    lndlvid-




                                       nh6   oertifltratii
        lItaD Y6l’ift6d   iR th6 ab&Yb-ZMRR6r, 6Rd 6h8ll
        166U6 OertifiOd     QOp168 Of 8u6h 2'6QOrd868 m-
        tldod ror     in 3sotion BZ of thi8 Aot. Swh am-
        tifi6d OOp166 shall b6                @I68       f68h        67id6n66     ill
        611 COWt8 and ah&l1 fUl'ni8hth6 toI'S8upon
        waloh suoh reOOrd8 BP6 filed, md DO other p16C68
Bon. John F. Rrwl6y, pngs 6

     Of the f6Qt8 8tat6d thsr6On. Th6 Stat6 Bur6au
     of Vital Statistio8 farm 6hal1 be used for
     that PrVpO8&'    (Uhd6raOOring OW8j.
         Th6 ttird pnragrsph              of   Rti6 6%.    Artiolr 4479,
8upr6, r8nd8 a6 tollornrr
         -'AndproYid6d ?urth6r, th6t th6 Loo61 mg-
     i6trat,8h611 8Ubmit to the 0OlDpa1381On6r8COWt
     Or th6 County Auditor, 66 th6 a666 My b6, 8
     tru6 and aoourat6 60   of anah birth and 68Oh
     d6ath      aertltlOut6      fl    6d with him, and 8uQh
                                      Pp
     00~168 6hall b6 d6pfl8it#d in, the OOuRt~ alrrrk'8
     offio6, and th6 aountr ol6rk shall be paid for
     indbxiag and pr68mrviag suah reoord8, 6uah aom-
     p6n8ation a6 m8y be droid6d upon by ths COti8-
     8iCUl6r8COUrti."
         It l8 Yew 8i&lifiOWAt that ths L6gi8latUX'6
8hQUld r8CUir6 th6 I,QQ8l R6giQtX-r t0 8UbSli.tQO3ii.8 Q?
blr+h 6nd death c6rtlfiQat68 to the Oaaai68lon6r~* Court
Or th6 cOUQt;y Auditor iOr d6m8it in th6 OQUAty Ol6rk'8
OffiO6.
             Rule Ma,         Artlale 4411, nipra, ~QTldO8        iQr
-0Op168 Of r6QOTd8' ?raD th6 stat6 f26gi8tr6ZlQ th6 ?01-
1Orring16WUm6i
         "That th6 Stat6 R6&8?#=.8h811,   PpQn r6QU68t.
     8u~~ly to any proper4  Qullifiad 6p&'liO6ntQ
     06Fti~fi6d00~ Q? th6 r6oOrd O? any blrtb BT
     drath rcrglstasd undw   rQri81On8 Q? thi0 AH,
     far tho making and oortIf loation o? whleh he
     Ohs11 be entitled t0 1 t66 Of fifty 06At8 (sag)
     to be pal.4by thr afp1ioaati An4 any euah 00~
     of th6 reoord of a birth or d6a%h, *hm proper-
     ly 6ertifisb by th6 8t6tU B6&6tWW,    8b611 b0
     piola~fn010 Qvldenor iQ 811 6OIIrt8WI6 p1a068
     Qi th6 faQt8 tkW6lQ               Stats&    e 6 6 o

         91QQ6 Ah&d6   4477, 68 uuidod, do68 AQt 06Ilt6in
M eXpI!llPll
           prOvi6iOa ?QF iSSU8At36Or 06rtirieb QOpie8 Of
vital 6taQlotiQs reQQrd8 ia hi8 o??iQQ, the OU66tiQlI pr6,-
66At8 itself 86 t6 wimther or Aot the pow6r aonferred
UlId6ethe 66n6ral law r61Stin& to '?6Q8 O? O?fl66', i.e.,
ATtic   3850, R6Vi66d aiYl& 8t6tUt68, 1986, iti6UffiOi6Ut
to authorize County Gl6rku k, fuaW them.
Hon. John F. Hawley, page ,V

       Acoording to Rules Sla and 53a o? Article 4417,
supra, It ie the duty and responsibility of the County
Clerk to record~.%hsprooeedfsge o? th6 hobate Court IA
th6 hearing inrolring birth SAd death6 "AOC prevIou6ly
regi8tered" (Rule 51a) and to index and preserve ae a
reoord the oopi6S~oi birth aAd d6ath oertlfioatee filed
with the CoInmIssioners@Court or County Auditor by the
looal regletrar (Rule 52a).
       IA Opinion NO. 0-120s of thi8 Department to th6
Eon. John R. Shook, Criminal Dlstrlot AttorA6y. San An-
tonio, Texae, by the writer It wa8 held ae followa:
       *It I6 our opinion from a alose analysis or
     the fOr6gOiAg terms or the amend7mntconrerring
     juriadiotion on the Aobate Oourt, that It la
     th6 IMAifest intent Of the Legielature that the
     matter o? delayed registration8 of birtha aAd
     deaths be aaoorded the 8tattU and dignity of a
     Probate proaeeding aAd that a reaord of the pro-
     oeodinge be kept.  This oonstruotion Ie support-
     ed by th6 general importanoe o? the matter to
     the publio i.e., the 6l3tabli8hmeAtO? tact8
     oonoerning birth6 and death8 whloh should b6 a
     aubjeof o? permanent reoord.*
       By th6 aam6 reasoning it i6 apparent that it wan
AOt the IIlt6AtiOAOf the tegf&llatU'6,iA PrOYidiAg iA
Rul6 54a, Seotion 21, that the Stat6 Registrar ?urAIah
oertI?ied ooples of reoordr o? birtha and deaths on ro-
Qu6St, to rep6al or take away the right of the county
Clerk to supply oertified aoples of hi6 reoords.
        The reoord6 in the of'iioeo? the State Registrar
are simply dupliaates Of the reOOrd8 iA the Of?iOe Of
the County Clerk. Furth6r@ore, th6 reoordsin the County
Clerk*8  office may be 6opIed by any oitieen. Nowher
aan any express etatutory prohibition be round denying
to the County clerk the right tQ 286U6 06 ti i6d 6Qpf68
o? pub110 reoord8 in his auetod&    It woufd f;e~6916~8
?or him to have OOpi68 of birth and d6ath 06rtiiiO6t66
riled with him by the looel registrar it he w6r6 prohlb-
Ited from lurniehlng oOpi6.6to th6 publI6.
       Xn th albaenoe of an erprsse repal ia Artlale
41;17,as emnded, or aa origin414 enacted, o? any of
the authority of the oount~ alrrrkto faruo oertlfietl
0ojh8 of reocras,   tSaru r@mah.s to b6 ocasldarud tha
~uesticn of tinyliedrepeal.
          !fho hot     thrt Artrole 4477, a8 amndrd,          Rule Ma,
5eotion      El,   and es   originally   anaotad,provi&ut
            *That the Sat6 Wgletrar cAall,upon roquast,
       su,“plr ovrtlfld   oq4ee of ita reoordr of birth8
       aa6 death8     re@3terad      under provlaioar   o? this
       dot*
ie not exolusl+e and uzuld riotneossasrlly repeal & 8im-
ilar right ex.istingin thu County Clerk bj general law.
            &tie10    U77,    VUZnOU'a, SuprU,    a6 WWnd*d,       came-
16ilfrRules 3l.aatidS2ia, i6 ap Uf’inwtiVe
                                         lnaotnmn$.
       An ltir x m tiva
                      elIaatI66nt,
                                 0onWnlng                   II6iatilm-
tlon of an int6at to rspaal a prior stetutu,                do68   not
repeal tt if both 01111
                      Stan8 tqpther.
       bxn!EaB.RU 18. cRAvm, Ma S.W. 1%;
       I'ARSR?. ~6. STATIC,X38 S.W. 969,
       Repeal of rtatuter by iaplloatlon is not far0r.d
Qr presumeb.
       Tcwmt%D ve. l2cma.L 14 5.K (Ma) 10e3J
       LWATER ~6. LOpEz,pl# S.W. 37s;
       TAXFAYZR'5 AMXIATf'~   VS. EOfloT..9K?~
                                          IX35FFZiS~
        scmo~ mmIm,      ~1 9.~. (~22)815;
       SWST     VS. BRA38 RIPiS RAiUOR RM. DXB'!.43
        S.W. (Ml 96.
      Where by Qnl PWLSOrultlOOOn8t~&lOn  t* IOU OS
statutory prorlslonr QM be reeoaoild an8 60 ocaotrued
that both my atand, one will not be held to repeal the
otha.
                                                              795




 Bon. John F. Hanlay, page 0

        In our oplnlon there is no irrsoonoilable aon-
fliot  between Artiole 4477, aupra, insofar aa it relates
to aVltal  Statlstlos~ and Art1019 9930, Revlsed airil
Statutes, 1925, whloh authorizes the County Clerk    to
oharge a fee for certified oopiea of his reoorda.

          The question of repeal, whether express or im-
plied, is one of legislative intent. The Legislature in
Artlole 4477, aupra, 414 not expressly prohibit t&o COun-
ty Clerks   frun Issuing oertifled ooples of vital statia-
fioa reoords, and the mere faOt that the State Registrar
reoelred auoh expreaa authorleatlon does not amount to
any lmplloation by repeal einoo there   is no distinot aon-
traaiotlon.
         The dootrina of implied repeal may not be
     tnvokod marelr beoause there is some dlfferenoe,
     .dlsorepanop, in~onslatanoy    or repugnanoy between
     earlier and later leglalation. In suoh oaaa the
     aourt will endeavor to hsrmonlee ana reoonolle
     the varloua provisiona,     and If both aota osn
     stand togethar, the rule is to let thcaastand.
     Evan thou& two aota or provlaions relate to the
     aema eubjeot, the prior one will not be held to
     be lmplledly repealed by the subaaquant one un-
     leas thara $8 an sbsolute, irrsoonolkbla or ne-
     oassary oonfliot; aa irreoonollabla or unavoid-
     able  lnoonalstanop; or a olear, lxraooncllable,
     neoesssry, positive or unavoidable repugnancy
     betwean the two, 110that both statutes cannot
     stand. If there la no auah lnconslateno~ or xe-
     pugnanoy, the two may oo-exist and there la no
     impliedrepeal.
        *On the other hand, where two statutes are in
      exi materia and it la ImpOfdaibleto reoonoile-
     %i--
       em,thedar     statute will be held to be repeal-
     ed by implication, to the extent of the OOnflfst.
     In suoh oiroumatsnoes it is presumed that the
     Legislature lnbended to repeal all laws and part8
     of laws olearly inconsistent with it8 later sot.*
     39 TEX. JTJR.149, and oases sited. (Undersoorlag:
     ltalioa).
        Theryia, of o0ura+, no lnoonslatensy and rapug-
 nanoy between Artiole 4477 an4 Artiole 393Q, and the is-
Hon. Joha y. Hfiwley,page 18

susaoe of o~tlfled 00pfeS of vital Statlstloa re0or4s
by both the State Registrar and the 06iaty Clark does
not lnvolrs aa Irroo~ollable ooeflIot.

        Pui11Iopolicy and pub110 ooarenionoe, furtha-
more, sre addltloaal rowon for upholding the authorI*
of the County Clerk to Irrsueoertlfled ooples of 61l
tho moor48 on file Ia his offloo.
        We osll yoourattention to opinion No. O-1065 to
Hon. Leon Eotosky, Assistant County Attoraay, El Paso,
Texas8 opialon No. O-1019, to Eon. Oeo. 1. asx, State
Health Otfioor, Austini and opialon Ho. O-1801 ta IWn.
Leo c. Btiakley, Oounty Attornay,   zapatat all by the writer,
In respeot fo Rule Sla of Mtlole    4477, supra.
        It la our oplnloa that the bounty Olsrk has the
authdrity uader Artiole 3936 Rerlaed Civil Statutes
1925, to lesue oartlfled oopisa of rltsl atatlatioa &a-
orda on file Ia h.laoffioa, Inoludirrgthe aut!m-Ity ts
Issue oe,rtltledooplss of delayed birth aad death wrti-
floater, and that the provisIon of Ruler %a to 664,
Art1010 4477 Yernon~a Aaaoteted aidi Statutes, do not
ln any way &t    or abrogate  this authortty.
           B4 wish to aall attention, however, to the faot
that in iaaulag oartlfid oopf4a of tital statlatIo8 r48-
ord8 on fila la his otflae tha Oounty Clerk la only oartl-
fylag to the ooplea of birth end deatihoerblfloatea ill.8
with him, not to the originals whish are reoOr404 rlth
tha &ace Reg;lstrarat Austin. Furthermore, Ia this opio-
Ion this departmat la not ru1l.q upon the effect of the
oertlfled oopy of a oopy Issued by the olerk as evldsaeo
or Its e4mIoslbllI~ as evldenee In a oourt of reoord.
In this oonaeotl0n It 8houlQ bo noted that B;lla6$a, Art.
4477, supre, provides that nay suah oopy of the moor4
of 4 birth or death, when properly oertiffed by the Btata
Registrar,    ehall be prim faole srldenoe in all OwrtS
and plaaea of the faots thasein st&tedW aad Rule 8l.a.Art.
(477, aupra, in reapaot to delay64 birth ~4 d~&h re@~$-
lags states tt;s;$  "the State Registrar Is sut!morlesdts
aooept the oertlfloate whan verIfi0a in the above wmaer,
and sh43.3.  issue oertlfled oo lea of euoh moor48 as pro-
..g&db for Ir!YeotlorrEi&of t & 8 fret. 8uoh aertlffed ooplsa
&al e be prima facie erldemoe in all oourte and Shall
non. John I. Hawley, page ll

furnlrh ths form   upon W&h    rudl&reoords era iileil,
IW¶ no other plrosa of She faota stat06 thereon. Thm
State Bureau or Vital ateti8tlor form *hell ba wed for
fhst   purpcm.